                       1

                       2

                       3

                       4

                       5

                       6

                       7

                       8                                 UNITED STATES DISTRICT COURT
                       9                                EASTERN DISTRICT OF CALIFORNIA
                  10       BOBBY GRAYSON, III, individually, and on           Case No. 1:21-cv-00986-NONE-BAM
                           behalf of other members of the general public
                  11       similarly situated,                                ORDER GRANTING
                                                                              SECOND JOINT STIPULATION TO
                  12                      Plaintiff,                          EXTEND TIME FOR DEFENDANTS TO
                                                                              RESPOND TO PLAINTIFF’S COMPLAINT
                  13              v.
                  14       NUTRIEN, a Colorado corporation;                   Complaint Filed:    April 2, 2021
                           NUTRIEN AG SOLUTIONS, INC., an                     Trial Date:         None
                  15       unknown business entity; WESTERN FARM              District Judge:     None
                           SERVICE, INC., an unknown business entity;         Magistrate Judge:   Hon. Barbara A. McAuliffe
                  16       and DOES 1 through 100, inclusive,                                     Courtroom 8, Fresno
                  17                      Defendants.
                  18

                  19              The Court, having considered the parties’ Second Joint Stipulation to Extend Time for

                  20       Defendants to Respond to Plaintiff’s Complaint, and good cause appearing therefor, hereby

                  21       ORDERS:

                  22              1.      The deadline for Defendants to file a responsive pleading to Plaintiff’s Complaint,

                  23       currently set for July 9, 2021, is continued by twelve (12) days to July 21, 2021.

                  24              2.   No party shall propound any discovery between now and July 21, 2021.
                           IT IS SO ORDERED.
                  25

                  26          Dated:     July 8, 2021                               /s/ Barbara    A. McAuliffe          _
                                                                             UNITED STATES MAGISTRATE JUDGE
                  27

                  28
                                                                    1             Case No. 1:21-cv-00986-NONE-BAM
21cv986.o.stip.eot.r             ORDER GRANTING SECOND JOINT STIPULATION TO EXTEND TIME FOR DEFENDANTS TO
espond.complaint.G
rayson.NONE.BA
                                                    RESPOND TO PLAINTIFF’S COMPLAINT
M.ch
